Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-10 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR2000631, filed on January 23, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the term “it” in line 8. However, it is unclear what the term “it” is referring to. For examination purposes, “it” has been construed as “the power car”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “power car (10), particularly for the transport of passengers” in claim 1, lines 1-2 is indefinite, as it is unclear from the term “particularly” whether the claim scope is being limited to the broader “power car” or to the more specific limitation that it is for “passengers”. The examiner suggests removing the term “particularly” to overcome this rejection. 
The phrase “preferably a substantially” in claim 1, line 10 is indefinite, as it is unclear from the term “preferably” whether the claim scope is being limited to “a substantially constant cross-section”. The examiner suggests removing the term “preferably” to overcome this rejection. 
The phrase “preferably being substantially” in claim 2, lines 3-4 is indefinite, as it is unclear from the term “preferably” whether the claim scope is being limited to “being substantially identical”. The examiner suggests removing the term “preferably” to overcome this rejection.
The phrase “preferably being substantially” in claim 5, line 5 is indefinite, as it is unclear from the term “preferably” whether the claim scope is being limited to “being substantially identical”. The examiner suggests removing the term “preferably” to overcome this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 20150166082 A1), in view of Greiling et al. (WO 2015044077 A1, provided with translation).
Regarding claim 1, Kanda teaches (Fig. 1-6): A railway power car (1), particularly for the transport of passengers (intended use), said power car (1) comprising a body (2) extending in a longitudinal direction (Fig. 1); the body (2) comprising a floor (2b) and two side walls (2c) defining a technical room (Fig. 2), the power car (1) further comprising cabinets (housing 3c) accommodated in the technical room (Fig. 2), said cabinets (3c) being intended to house electrical and/or electronic and/or pneumatic equipment (para. 0027); the power car being characterized in that the power car (1) comprises at least two rails (mounting fittings 31) disposed on the floor (2b), each of said rails (31) extending in the longitudinal direction with preferably a substantially constant cross-section (Fig. 2), an upper part of each of said rails (31) forming a first means of joining with a cabinet (para. 0032); and in that.
Kanda does not explicitly teach that each cabinet comprises at least one foot, said or each foot comprising a second means of joining capable of mating with the first means of joining of one of said rails, each first means of joining and each second means of joining being configured so that each cabinet can be fastened to said corresponding rail at an infinite number of positions along said rail. 
However, Greiling teaches (Fig. 1-9): each cabinet (receptacle 2) comprises at least one foot (26a-26d), said or each foot (26a-26d) comprising a second means of joining (26a-26d) capable of mating with a first means of joining (angled leg 27) of one of said rails (23a, 23b) (para. 0057), each first means of joining (27) and each second means of joining (26a-26d) being configured so that each cabinet (2) can be fastened to said corresponding rail (23a, 23b) at an infinite number of positions along said rail (Fig. 1 and 5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kanda to include at least one foot on each cabinet, each foot comprising a second means of joining capable of mating with the first means of joining of one of said rails, each first means of joining and each second means of joining being configured so that each cabinet can be fastened to said corresponding rail at an infinite number of positions along said rail, as taught by Greiling, so that the cabinet can be freely positioned on at least one supporting rail during an initial mounting of the cabinet (claim 1, lines 23-25).
Regarding claim 2, Kanda and Greiling teach the elements of claim 1, as stated above. Kanda further teaches (Fig. 1-6): the upper part of each of the rails (31) exhibits a substantially constant cross-section in the longitudinal direction (Fig. 2 and 3), the upper parts of all the rails (31) preferably being substantially identical (Fig. 2-3).
Regarding claim 3, Kanda and Greiling teach the elements of claim 1, as stated above. Kanda does not explicitly teach that the upper part of each of the rails exhibits a slot extending in the longitudinal direction and oriented upward. 
However, Greiling further teaches (Fig. 1-9): the upper part of each of the rails (23a, 23b) exhibits a slot (Fig. 5) extending in the longitudinal direction and oriented upward (Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kanda to include rails that have an upper part that exhibits a slot extending in the longitudinal direction and oriented upward, as taught by Greiling, so that the cabinet can be freely positioned on at least one supporting rail during an initial mounting of the cabinet (claim 1, lines 23-25). 
Regarding claim 4, Kanda and Greiling teach the elements of claim 3, as stated above. Kanda does not explicitly teach that the second means of joining of the at least one foot of each cabinet is capable of being disposed in a tightened configuration and a loosened configuration, such that, in the loosened configuration, the second means of joining is able to slide into the slot of the upper part of one of the rails; and in the tightened configuration, the corresponding foot is translationally fixed relative to said rail. 
However, Greiling further teaches (Fig. 1-9): the second means of joining (26a-26d) of the at least one foot of each cabinet (2) is capable of being disposed in a tightened configuration and a loosened configuration (para. 0012, lines 105-109), such that, in the loosened configuration (freely displaceable configuration), the second means of joining (support arm 26a-26d) is able to slide into the slot of the upper part of one of the rails (para. 0012, lines 105-109; Fig. 5); and in the tightened configuration, the corresponding foot is translationally fixed relative to said rail (para. 0012, lines 108-109). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kanda to configure the second means of joining such that the cabinets are capable of being disposed in a loosened configuration where the second means of joining is able to slide into the slot of the upper part of one of the rails; and in a tightened configuration where the corresponding foot is translationally fixed relative to said rail, as taught by Greiling, to allow equipment to be moved within the cabinets in a railcar longitudinal direction and fixed as needed for stability. 
Regarding claim 5, Kanda and Greiling teach the elements of claim 1, as stated above. Kanda further teaches (Fig. 1-6): each rail (23a, 23b) comprises a lower part (Fig. 5), said lower part exhibiting a constant cross-section so as to be able to manufactured from a single piece by extrusion and/or bending in the longitudinal direction (Para. 0052), the lower parts of all the rails preferably being substantially identical (Fig. 5). 
Regarding claim 6, Kanda and Greiling teach the elements of claim 1, as stated above. Kanda further teaches (Fig. 1-6): two of the rails (31) are disposed on either side of a central corridor (S) extending in the longitudinal direction in the technical room (Fig. 2), the cabinets (3c) being disposed along the side walls (2c) on both sides of said central corridor (Fig. 2). 
Regarding claim 10, Kanda and Greiling teach the elements of claim 1, as stated above. Kanda further teaches (Fig. 1-6): A railway vehicle (1) comprising a railway power car according to claim 1 (see claim 1 rejection above). 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 20150166082 A1), in view of Greiling et al. (WO 2015044077 A1, provided with translation) and Buettner et al. (EP 2570322 A1, provided with translation).
Regarding claim 7, Kanda and Greiling teach the elements of claim 6, as stated above. Kanda does not explicitly teach a gutter disposed on the floor in the central corridor, said gutter extending in the longitudinal direction, said gutter being intended to accommodate equipment cables and/or channels of the power car. 
However, Buettner teaches (Fig. 1-3): A floor base structure (200) with a gutter (120) disposed on the floor in the central corridor (Fig. 1), said gutter (120) extending in the longitudinal direction (Fig. 1-3), said gutter (120) being intended to accommodate equipment cables and/or channels of the power car (para. 0078). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kanda to include a gutter on the floor in the central corridor, said gutter extending in the longitudinal direction, as taught by Buettner, to accommodate and guide equipment or power supply cables.
Regarding claim 9, Kanda, Greiling, and Buettner teach the elements of claim 7, as stated above. Kanda does not explicitly teach plates assembled above the gutter and distributed along the longitudinal direction. 
However, Buettner teaches (Fig. 1-3): plates (floor covering 223) assembled above the gutter (120) and distributed along the longitudinal direction (Fig. 1 and 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kanda to include plates assembled above the gutter and distributed along the longitudinal direction, as taught by Buettner, to cover up and protect the electrical wiring or cable disposed within the gutter.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art fails to teach that the gutter comprises perforations disposed, preferably at regular intervals, in the longitudinal direction. While the secondary reference Buettner teaches (Fig. 1-3): A floor base structure (200) with a gutter (120) disposed on the floor in the central corridor (Fig. 1), said gutter (120) extending in the longitudinal direction (Fig. 1-3), the examiner finds no obvious reason to further modify Kanda such that the there is a gutter disposed on the floor in the central corridor, wherein the gutter comprises perforations in the longitudinal direction. Such a modification would require improper hindsight reasoning and additional modifications to a modifying reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO-2010108775-A2: Teaches a monument 12a, which can be connected to the seat rails 16 via a base plate 26; on its upper side 15, the monument 12a may be connected to the cabin just like the monument 12 through the bottom plate 26, the monument 12a can be screwed at any point within the cabin with the seat rails 16; the bottom plate 26 distributes the weight of the monument 12a.
CN-110509938-A: Teaches an in-vehicle device mounting structure further comprising a mounting plate 6 on the elastic member 7, the elastic member 7 of the upper end configured with a stud 71, the stud 71 through hole is matched with the first screw thread; the elastic member 7 can be an elastic base disposed on the mounting plate 6, the mounting plate 6 is a rigid plate for supporting the elastic member 7. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617